El Juez Asociado Señor Todd, Jr.,
emitió la, opinión del tribunal.
Andrés Negrón fue declarado culpable por la Corte de Distrito de Bayamón de un delito de adulteración de lecbe y apela de la sentencia que le condenó a pagar una multa de treinta dólares y las costas, imputando a la corte inferior un solo error al apreciar la prueba y actuar movida por pasión, prejuicio y parcialidad.
Precisa, pues, que examinemos la prueba presentada para determinar si justifica la conclusión a que llegó la corte sentenciadora.
Para sostener la acusación el fiscal presentó las decla-raciones de los testigos Leopoldo Bomaní, José Miranda Alvarez, inspectores de sanidad y de Modesto Luzunaris, químico del Departamento de Sanidad. En síntesis, Bomaní declaró que el 14 de febrero de 1940 era inspector de sanidad en Vega Baja y a las siete de la mañana se personó acom-pañado de Miranda en el puesto de lecbe del acusado situado en la Calle Manuel Padilla; que tomó una muestra de lecbe de la que estaban vendiendo allí; que la lecbe estaba en el mostrador en un envase aporcelanado — una olla con tapa; que estaba para la venta porque babía gente comprando; que *904el puesto tenía licencia núm. i 118 de Sanidad; que tomó la muestra en tres botellas, las tapó, lacró, puso sus iniciales y le entregó una muestra al acusado. A repreguntas del abo-gado defensor, declaró que el acusado le despachaba leche a la gente que estaba a la parte de afuera comprándola en cacharros; que había dos o tres nada más y se les despa-chaba a través de un torno que da a la calle; que el acusado recibía el dinero pues vendía la leche a diez centavos y ade-más vendía dos y tres centavos de leche; que el acusado sacaba la leche de donde estaba él sacando la muestra; que dentro del puesto no había nadie más que el acusado, Miranda y él.
El inspector Miranda declaró sustancialmente lo mismo que el anterior testigo, excepto que a repreguntas del abo-gado defensor, negó que un muchacho llamado Rubén Torres entrara al puesto del acusado y vaciara leche de un garrafón 'que llevaba.
El químico Modesto Luzunaris declaró que analizada la muestra de leche tomada al acusado resultó adulterada con un 15 por ciento de agua añadida artificialmente.
La prueba de defensa consistió en las declaraciones de los testigos Prudencio Torres, Ramón Barreto y la del pro-pio acusado.
Prudencio Torres declaró que se dedica a vender leche por el pueblo de Vega Baja; que le compra la leche a doña María Pérez; que el 14 de febrero de 1940 se la compró a ella y cuando salía de su casa la Sanidad se echó detrás de él y él, medio asustado, entró al depósito del acusado y la soltó; que él acostumbraba venderle leche al acusado; que éste se opuso a que dejara la leche allí; que había gente esperando para comprar leche y ya se iban porque no había; que después llegó Romani y tomó muestras de la que él echó en una olla que acababa de fregar. A preguntas del juez inferior declaró que ya él estaba a la parte de afuera del puesto del acusado fregando el latón cuando llegaron los *905inspectores, aunque insistió en decir que lo venían persi-guiendo.
Ramón Barreto declaró que era el celador del acueducto de Vega Baja; que el día de los hechos fué a las siete de la mañana a comprar un litro de leche al puesto del acusado y ya se había terminado y se puso a conversar con él y vió venir a Torres, como huyendo y detrás de él los inspectores de Sanidad; que el muchacho entró al puesto y vació la leche enseguida y el acusado le dijo que no quería más ninguna y en eso llegó la Sanidad y cogió la muestra de la leche que vació el muchacho. A repreguntas del fiscal declaró que Romaní llegó casi junto con Torres y a preguntas del juez elijo que la Sanidad encontró al muchacho dentro del puesto, temblando, pero que no intervinieron con él.
El acusado declaró más o menos lo mismo que sus dos testigos, sosteniendo que la leche pertenecía a Torres y que él no tenía ninguna para la venta pues ya se le había ter-minado.
Hemos leído la transcripción de evidencia y nada hay en ella que indique que la corte inferior, según sostiene el ape-lante, actuara movida por pasión, prejuicio o parcialidad al apreciar la prueba de una y otra parte. Creyó a los testi-gos de El Pueblo y no a los del acusado, dirimió el conflicto que existe en la prueba y no hay duda de que, al hacerlo a favor de la de cargo, estuvo justificada en declarar culpable al acusado.

Se desestima el recurso y se confirma la sentencia.